Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors of Memorial Production Partners GP LLC and Unitholders of Memorial Production Partners LP: We consent to the incorporation by reference in the registration statement (No.333‑178493) on Form S-8, (No. 333-187055) on Form S-3, (No.333-189449) on Form S-3, (No.333-198560) on Form S-3, and (No.333-199312) on Form S-3, of Memorial Production Partners LP and subsidiaries of our reports dated February 24, 2016, with respect to the consolidated balance sheet of Memorial Production Partners LP as of December31, 2015, the consolidated and combined balance sheet of Memorial Production Partners LP as of December 31, 2014, the related consolidated and combined statements of operations, equity, and cash flows for each of the years in the three-year period ended December31, 2015, and the effectiveness of internal control over financial reporting as of December31, 2015, which reports appear in the December31, 2015 annual report on Form 10‑K of Memorial Production Partners LP.
